                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MAXIMO ENCARNACION,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-682-Orl-41KRS

DANNIX PAINTING LLC,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Renewed Joint Motion for Approval of Settlement

Agreement (Doc. 15). United States Magistrate Judge Karla R. Spaulding issued a Report and

Recommendation (Doc. 16), in which she recommends granting the motion in part. The parties

filed a joint Notice of Non-Objection (Doc. 17).

       After a de novo review of the record, the Court agrees with the analysis in the Report and

Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 16) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Renewed Joint Motion for Approval of Settlement Agreement (Doc. 15) is

               GRANTED in part.

           3. The Amended Settlement Agreement as revised in the Report and Recommendation

               is APPROVED.

           4. Counsel is prohibited from withholding any portion of the $2,000.00 payable to

               Plaintiff pursuant to a contingent fee agreement or otherwise.

           5. This case is DISMISSED with prejudice.



                                            Page 1 of 2
           6. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on November 8, 2018.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
